DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 17-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droemer (EP 2626728 B1); Machine translation in English provided by examiner.
Regarding claim 1, Droemer teaches a coherent light source (3, figure 1; paragraph 0021 describes light source as a laser) operable to generate coherent light, the coherent light beam characterized by a coherence length, a bandwidth and a center wavelength (this describes all lasers);
A diffuser (6, figure 1; paragraph 0025), characterized by a divergence angle, the diffuser being positioned with respect to the coherent light source such that the coherent light is incident on the diffuser and the diffuser is operable to generate a diffuse emission; and
A Fresnel lens (7, figure 1, paragraph 0025) element including an array of Fresnel rings (see cross section of 7 shown in figure 1, which shows a plurality of the rings, but does not specify how many there are);
Wherein the Fresnel lens element is positioned with respect to the diffuser such that the diffuse emission is incident on the Fresnel lens element and the Fresnel lens element generates an emission (2, figure 1).
Regarding claim 2, Droemer teaches the divergence angle is an angle between a first path length from the diffuser to the Fresnel lens element and a second path length from the diffuser to the Fresnel lens element, the first and second path lengths emanating from the same point on the diffuser (this is a description of the divergence angle that will be present in any optical system with a diffuser followed by a Fresnel  lens).
Regarding claim 17, Droemer teaches an imaging system wherein the imaging system comprises an imager (paragraph 0002) and a light emitting optoelectronic module in accordance with claim 1 (see figure 1).
Regarding claim 18, see rejection of claim 1, which rejection applies to claim 18 as well.
Regarding claim 21, Droemer teaches the divergence angle is an angle between a first path length from the diffuser to the Fresnel lens element and a second path length from the diffuser to the Fresnel lens element, the first and second path lengths emanating from the same point on the diffuser (this is a description of the divergence angle that will be present in any optical system with a diffuser followed by a Fresnel  lens).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11, 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droemer (EP 2626728 B1); Machine translation in English provided by examiner.
Regarding claim 3 and 22, Droemer discloses the claimed invention except for specifying that the first path length is orthogonal to the diffuser and the Fresnel lens (this implies that the diffuser and the Fresnel lens are parallel). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the diffuser and the Fresnel lens parallel, such that the first path length is orthogonal to both, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the diffuser and the Fresnel lens parallel of Droemer parallel in order to maximize light utilization.
Regarding claims 11 and 30, Droemer discloses the claimed invention except for specifying that the coherent light source includes an array of laser diodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coherent light source an array of laser diodes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124, USPQ 278 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use multiple light sources in Droemer rather than a single light source, in order to increase the brightness of the transmitter.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droemer (EP 2626728 B1); Machine translation in English provided by examiner, in view of Stigwall et al. (US 2017/0123218 A1).
Regarding claim 19, Droemer does not teach that the imager includes an array of light sensitive pixels, an optical assembly, and a spectral filter.
Stigwall teaches the imager includes an array of light sensitive pixels, an optical assembly, and a spectral filter (see paragraph 0128; additionally in 0128 the sensor can be designed to be sensitive to the light of the wavelength of measuring light, which implies that it would have to have a spectral filter for filtering out ambient light).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the measuring unit of Droemer to use the detector o Stigwall in order to better measure distance.
Allowable Subject Matter
Claims 4-9, 23-24 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 23, closest prior art (Stigwall) teaches an optical path length difference greater than coherence length, however this optical path length difference is not defined in the same way as required by claims 4 and 23.  Claims 5-9, 24 and 27-28 contain allowable subject matter at least inasmuch as they depend from claims 4 and 23, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/26/2022